DETAILED ACTION
This Office Action is in response to the Application filed June 17, 2019.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 2, drawn to a group III nitride semiconductor substrate having two exposed surfaces, i.e. not including another substrate.
Group II, claims 3-5, drawn to a group III nitride semiconductor substrate including the sapphire substrate.
Group III, claims 6 and 7, drawn to a method for manufacturing a group III nitride substrate.

The inventions listed as Groups I-III listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common features as set forth in claim 3 do not show an inventive concept over the prior art as evidenced by II. EXPERIMENTAL PROCEDUES and Fig. 1 of Vennegues et al. (“Study of the epitaxial relationships between Ill-nitrides and M-plane sapphire,” JOURNAL OF APPLIED PEEYSICS 108, 113521 (2010)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
                                                                                                                                                                                                  
November 23, 2021